NICE, C. J.
— I dissent from the opinion of my brethren in this case. The bill of sale shows, that the legal title was conveyed to the grantee; but it does not show that it was not a part only of a more general agreement entered into at the time of its execution, nor that it was not to become inoperative on the payment of the sum of money specified in the verbal agreement made at the time *258of its execution. Yerbal evidence, tbat tbe bill of sale was part only of a more general agreement, and tbat by a verbal agreement made simultaneously witb it, it was to become inoperative on tbe payment of a specified sum, does not oppose any thing in tbe bill of sale, but is consistent therewith. Tbe proof of such agreement, without proof tbat it has actually been performed or executed, may be inadmissible, as a court of law will not give effect to it, so long as it is executory. But, when it has been actually performed, or executed, verbal evidence of its terms, coupled with proof of its actual performance or execution, may be given in evidence in a court of law, in a suit like this, for tbe purpose of defeating tbe right asserted under the bill of sale. — 3 Stark, on Ev. 1049; Desbazo v. Lewis, 5 Stew. & Por. 91; McNair v. Cooper, 4 Ala. Rep. 660.